Title: From John Adams to Benjamin Waterhouse, 25 June 1816
From: Adams, John
To: Waterhouse, Benjamin



Dear Waterhouse,
Quincy June 25th 1816

In the style of John and Jonathan Bull, I give you a thousand thanks for your letter of the 18th and the Journal of the Surgeon.
The great James Otis whose style was hasty, rough and coarse, and who hated and despised correction, often gave some of his compositions to Sam Adams, whose language was soft, harmonious, and oily, as Otis expressed himself “To quieu  it”
Who “quieu ” this little book? Aut Erasmus, aut Diabolus.
It has so much of the air of romance, and the American character is so perfectly sustained, as far as I have read, or heard it, that I wish 40-000 copies were sold. I never laughed so much in reading Don Quixote or Mc Fingal.
Shall we have a joyful and harmonious day of Independence, and chain up the Monster Party or not? My Cousin Brooks begins his career decently. But I shall not fail to lament my Dexter on that day or any other.
I presume The Parcee have agreed that Monroe shall be P. Why should I grieve, when grieving I must bear; and take with guilt, what guiltess I might share? But I had rather have had Dexter.
John Adams